AMENDED AND RESTATED EMPLOYMENT AGREEMENT AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated this day of , 2010 (the “Agreement”), between Amtech Systems, Inc., an Arizona corporation (the “Company”) with offices at 131 South Clark Drive, Tempe, Arizona, and Jong S. Whang (the “Executive”), W I T N E S S E T H: WHEREAS, the Company and the Executive previously entered into an Employment Agreement dated April 13, 2007; and WHEREAS, such Employment Agreement was amended by the Amendment to Employment Agreement, dated March 10, 2008, and the 409A Amendment to Employment Agreement, dated December 31, 2008 (collectively, the “Amendments”); and WHEREAS, the Initial Term of such Employment Agreement expires on April 13, 2010; and WHEREAS, the Company and the Executive wish to extend the Executive’s employment on terms and conditions generally consistent with the Employment Agreement and the Amendments, and as otherwise provided herein; NOW, THEREFORE, the Company and the Executive hereby enter into an employment and compensation arrangement on the following terms and conditions: 1. Employment. Subject to the terms and conditions of this Agreement, the Company agrees to employ the Executive as its Chief Executive Officer during the Employment Period (as defined in Section 7) and Executive agrees to perform such acts and duties and furnish such services to the Company and its affiliates consistent with such position as the Company’s Board of Directors shall from time to time direct. The Executive shall have general and active charge of the business and affairs of the Company and, in such capacity, shall have responsibility for the day-to-day operations of the Company, subject to the authority and control of the Board of Directors of the Company. During the Employment Period, the Company shall continue to take such actions as necessary to cause the Executive’s nomination as a member of the Board of Directors of the Company. The Executive hereby accepts such employment and agrees to devote his full time and best efforts to the duties provided herein, provided, that the Executive may engage in other business activities which (i) involve no conflict of interest with the interests of the Company (subject to approval by the Board of Directors, which approval shall not be unreasonably withheld) and (ii) do not materially interfere with the performance by the Executive of his duties under this Agreement. 2. Compensation. For services rendered to the Company during the term of this Agreement, the Company shall compensate the Executive with an initial base salary, payable in monthly installments, of $350,000 per annum.
